 In the Matter Of ROYAL TYPEWRITER COMPANY,INC. andROYALINDUSTRIALUNION, LOCAL 265, UNITED ELECTRICAL,RADIO&MACHINE WORKERS OFAMERICA, C. I. O.Case No. R-4317.-DecidedOctober31, 1942Jurisdiction:ordnance manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord petitioner recognition; election necessary.Unit Appropriate for Collective Bargaining:guards, excluding the corporal,sergeant, captain, and chief.Definitions:guards held employees within the meaning of the Act notwithstand-ing their relationship to United States Government.Mr. Walfred G: Lunndborg,of Hartford, Conn., for the Company.Mr. Joseph Caizazza,of Hartford, Conn., for the Union.Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Royal Industrial Union, Local 265,United Electrical, Radio & Machine Workers of America, C. I. O.,herein called the Union, alleging that a question affecting commercehad arisen concerning the representation of employees of Royal Type-writer Company, Inc., Hartford, Connecticut, herein called'the Com-pany, the National Labor Relations Board provided for an appropriatehearing upon due notice before Thomas H. Ramsey, Trial Examiner.Said hearing was held at Hartford, Connecticut, on September 29,1942.The Company and the Union appeared, participated, and wereafforded full opportunity to be-heard, to examine and,cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYRoyal Typewriter Company, Inc., is a New York corporation withits principal place of business at Hartford, Connecticut,' where it is45 N. L R B, No. 43.291 292DECISIONSOF NATIONALLABOR RELATIONS BOARDengaged in the manufacture of typewriters and articles of ordnance.The Company purchases raw materials valued in excess of $1,000,000annually, approximately 20 percent of which is shipped to it fromoutside Connecticut.The Company produces finished products valuedin excess of $10,000,000 annually, approximately 95 percent of whichis shipped out of Connecticut.H. THE ORGANIZATION INVOLVEDRoyal Industrial Union, Local 265, United Electrical, Radio & Ma-chineWorkers of America, is a labor organization affiliated with theCongress of Industrial Organizations, admitting to membership em-ployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONDuring July 1942, the Union requested the Company to recognizeit as the exclusive representative of certain of the Company's em-ployees.The Company refused this request.The Union and the Company stipulated that the Unionrepresents-a substantial number of the employees in the unit hereinafter foundto be appropriate.We find thata questionaffectingcommerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV. THE APPROPRIATE UNITThe Union contends that all guards employed by the Company,excluding the corporal,sergeant, captain,and chief,constitute a unitappropriate for the purposes' of collective bargaining.The Com-pany contends that because of the nature of the duties and responsi-bilities of the guards and because of their relation to the UnitedStates Government, it has no control- over them and that, therefore,they should not be set up' as a bargaining unit.The guards are uniformed and carry firearms. They work ongate duty inspecting all incoming and outgoing vehicles and persons,and, at present, one of their more important duties is to preventsabotage.The guards are hired, discharged, and paid by the Com-pany and appear on the Company's regular pay roll.All guardstake an oath of allegiance to the United States Government, aresubject to the Articles of War, and are given training by the UnitedStates Army.We cannot accept the Company's contention that'it has no controlover the guards.Clearly, the relationship between the Company and ROYAL TYPEWRITER COMPANY, INC.293the, guards is that of employer and employee.We find nothing inthe duties of the guards, set forth above, to warrant us in deprivingthem of the right to self-organization and to collective bargainingguaranteed under the Act.We find that the guards are employeeswithin the meaning of Section 2 (3) of the Act and are entitled to allits benefits.-The corporal, sergeant, captain, and chief are super-visory employees, and we shall exclude them from the unit.We find that all guards of the Company, excluding the corporal,sergeant, captain, and chief, constitute a unit appropriate for thepurposes of collective bargaining, within the meaning, of Section9 (b) of the Act.V. THE DETERMINATION OP REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.The Unionrequests that a pay roll as of October 1, 1942, be used to determineeligibility to vote.The Company contends that a current pay rollshould be used for that purpose. Since no reason appears for de-parting from our usual practice, we shall direct that the employeeseligible to vote in the election shall be those within the appropriateunit who were employed during the pay-roll period immediatelypreceding the date of the Direction of Election herein, subject to thelimitations and addition's set forth in'the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Royal TypewriterCompany, Inc., Hartford, Connecticut, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the First Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Section 10, of said Rules and Regulations,'among theemployees in the unit found appropriate in Section IV, above, whowere employed during, the pay-roll period, immediately preceding1SeeMatter of Chrysler Corporation, Highland Park PlantandLocal 114, United Auto-mobile,Aircraft and Agricultural Implement Workers of America, afltated unth'theC. 1. 0., 44 N. L. R B. 881. 294DECISIONS OF NATIONAL LABOR RELATIONS- BOARDthe date of this Direction, including any such employees who didnot work during said pay-roll period because they were ill or onvacation or in the active military service or training of the UnitedStates, or temporarily laid off, but excluding any who have since quitor been discharged for cause, to determine whether or not they desireto be represented- by Royal Industrial Union, Local 265, UnitedElectrical, Radio & Machine Workers of America, affiliated with theCongress of Industrial Organizations, for the purposes of collectivebargaining.MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Direction of Election.